PER CURIAM. Attorney Scott Adams represents appellant Robert Grady, who was convicted of capital murder and sentenced to life without parole. A notice of appeal was filed on Mr. Grady’s behalf, and the appellate record was subsequently filed in this court. Thereafter, on November 16, 2001, December 13, 2001, and February 13, 2002, Mr. Adams received extensions of the deadline for the filing of Mr. Grady’s brief. In granting these extensions, we cautioned Mr. Adams that the February 13 extension was a final extension. The final deadline for Mr. Adams to file Mr. Grady’s brief was April 11, 2002. The deadline was not met; instead, on April 11, 2002, Mr. Adams filed a fourth motion for an extension of time in which to file Mr. Grady’s brief. On April 24, 2002, Mr. Adams filed an amended motion for an extension of time in which to file Mr. Grady’s brief. On the same day, Mr. Adams filed a second amended motion for an extension of time in which to file Mr. Grady’s brief.  Based on the circumstances described above, we order Scott Adams to appear before this court on Thursday, May 16, 2002, at 9:00 a.m., to show cause why he should not be held in contempt for failing to file his client’s brief on or before April 11, 2002, as previously ordered.